Citation Nr: 1114836	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-46 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date prior to September 29, 2006, for the grant of service connection for systematic lupus erythematosus/scleroderma overlap syndrome (lupus). 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1986 to November 1986, and from September 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  After initially denying service connection, in a November 2007 Decision Review Officer (DRO) decision, the RO granted service connection for lupus with an initial rating of 60 percent, effective September 29, 2006.  

The Board notes that the Veteran filed a notice of disagreement concerning both the initial rating and effective date assigned for such disability.  However, after a statement of the case was issued as to such issues, the Veteran did not perfect an appeal to the Board.  Rather, she limited her substantive appeal (VA Form 9) to the issue of an earlier effective date.  Further, no other communication was received from the Veteran or her representative that may be construed as a substantive appeal as to the issue of an increased rating.  As such, that issue is no longer on appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 (2010).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing via the RO in February 2011, and a transcript of that hearing is associated with the claims file.  At that time, the Veteran's representative indicated an intent to file claims for service connection for rheumatoid arthritis, gastroesophageal reflux disease, chronic anemia, and Raynaud's phenomenon, all as secondary to her service-connected lupus, with the RO on that date.  Any such written claims have not been associated with the claims file before the Board.  

Accordingly, the issues of entitlement to service connection for rheumatoid arthritis, gastroesophageal reflux disease, chronic anemia, and Raynaud's phenomenon, all as secondary to the service-connected lupus, have been raised by the record.  There is no indication in the claims file that these issues have been adjudicated by the agency of original jurisdiction (AOJ), and they are referred to the AOJ for appropriate action.  
FINDING OF FACT

There is not clear evidence of any administrative irregularity by the AOJ, and VA received no communication from the Veteran, or any authorized representative, that constitutes a formal claim or may be construed as an informal claim for service connection for lupus prior to September 29, 2006.


CONCLUSION OF LAW

The criteria for an effective date prior to September 29, 2006, for the grant of service connection for lupus have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the rating and effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Here, the Veteran's claim of entitlement to an earlier effective date for lupus arises from her disagreement with the initial rating and effective date assigned following the grant of service connection in November 2007.  The Veteran was provided with adequate VCAA notice as to her service connection claim, including the criteria to establish a disability rating and an effective date, in October 2006, prior to the rating decision at issue.  Furthermore, the undersigned Veterans Law Judge advised the Veteran of the criteria necessary to substantiate her claim at the February 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the Veteran has not alleged any prejudice as a result of any possible notice defects.  

With regard to the duty to assist, the Veteran's service treatment records, as well as all identified, available post-service treatment records have been associated with the claims file.  In addition, records pertaining to her unsuccessful claim for disability benefits from the Social Security Administration were obtained and considered.  There is no indication that any outstanding medical records exist that are necessary for a fair adjudication of her claim.  The Veteran was also afforded VA examination pertaining to lupus in October 2007.  As noted above, she has not perfected an appeal as to the initial disability rating assigned.  There is no indication that any further medical evidence is necessary to fairly decide the issue on appeal.  

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In particular, VA has satisfied its duties to inform and assist the Veteran at every stage, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  Therefore, she will not be prejudiced by a decision on the merits of her claim at this time.

II. Analysis

The Veteran seeks an effective date prior to September 29, 2006, for the grant of service connection for lupus.  In general, the effective date for an award of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

An application for VA compensation should be a specific claim in the form prescribed by VA's Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  		

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

In this case, the Veteran asserts that she is entitled to an effective date in May 1993, the day after her discharge from service, for the grant of service connection for lupus.  She contends that medical evidence shortly before her discharge from service in 1993 showed suspected lupus, and VA should have followed up on this evidence with further evaluation.  The Veteran argues that she was misdiagnosed at that time with carpal tunnel syndrome, or right wrist tendonitis.  See, e.g., November 2008 notice of disagreement, February 2011 hearing transcript.  

A review of the claims file shows that the Veteran filed a formal claim (VA Form 21-526) for service connection for a chronic wrist condition in August 1993.  Upon VA examination in October and November 1993, the Veteran was diagnosed with chronic de Quervain's tendonitis of the right wrist.  In a January 1994 rating decision, the AOJ granted service connection for this right wrist disability effective May 22, 1993, or the date following her discharge from active duty.  However, there was no action or communication to VA evidencing the Veteran's intent to apply for service connection for lupus, or a belief of entitlement to such benefit, at any time prior to September 29, 2006.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  In other words, no formal or informal claim for service connection for lupus was received by VA until September 29, 2006.  

In this regard, the Veteran reports that she attempted to file claims for service connection for lupus in July 2003 and February 2004, after she was officially diagnosed with lupus, but she received no response from VA.  She further states that VA indicated that it did not receive the paperwork on these occasions, so she personally filed a claim on September 29, 2006.  See September 2006 claim, November 2008 notice of disagreement, February 2011 hearing transcript.  

The Veteran is competent to report that she attempted to file a claim for service connection for lupus prior to September 29, 2006, as this issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, under normal VA procedure, any claims received would have been associated with the claims file, and no such claims are of record.  Further, the Veteran has not submitted any contemporaneous evidence to corroborate her reported attempts to file a claim at an earlier date, such as a certified mail receipt or delivery confirmation, or even a signed and dated copy of the earlier claim(s).  Moreover, even assuming, without conceding, that the Veteran mailed a claim at an earlier date, there is no evidence that VA actually received it.  Indeed, the Veteran has reported that VA told her that they did not receive any such paperwork.  Under the presumption of regularity, public officers (including VA employees) are presumed to have properly discharged their official duties, in the absence of clear evidence to the contrary.  Johnson v. Shinseki, 23 Vet. App. 344, 348 (Vet. App. 2010); Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  This burden has simply not been met in this case.  As such, the Board finds that the Veteran's claim was first received on September 29, 2006.

The Board acknowledges that the Veteran was medically diagnosed with lupus in 2003.  In addition, there may have been some medical evidence of symptoms of lupus prior to her discharge from service in May 1993, or within one year after that date, as argued by the Veteran.  However, the mere presence of medical evidence in the record does not constitute a claim for service connection, as it does not establish an intent to seek service connection for the disorder in question.  See 38 C.F.R. § 3.155(a); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  While information contained in treatment records may constitute an informal claim, this is only appropriate where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  See 38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present here.  In other words, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually awarded was received by VA.  See 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382-83 (1999).  

To the extent that the Veteran contends that there was some error in the initial rating decision issued following her discharge from service, such argument is not contemplated by a claim for an earlier effective date.  If she believes there was clear and unmistakable error (CUE) warranting revision of an earlier decision, she may file a claim on such basis at the RO.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).  However, such a claim has not been raised by the record.

In conclusion, VA received no communication that constitutes a formal claim or may be construed as an informal claim for lupus until September 29, 2006.  As the preponderance of the evidence is against an earlier effective date for the grant of service connection for such disability, the benefit of the doubt doctrine does not apply and the Veteran's claim must be denied.  38 U.S.C.A. § 5107.  


ORDER

An effective date prior to September 29, 2006, for the grant of service connection for lupus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


